Citation Nr: 0902479	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-15 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to August 
1972 with a period of inactive duty for training (INACDUTRA) 
in December 1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which, in pertinent part, denied 
entitlement to service connection for residuals of a neck 
injury.  

In February 2006, the veteran provided testimony at a hearing 
before the undersigned in a hearing at the RO.  A transcript 
of this hearing is of record.

The veteran's appeal was previously before the Board in May 
2006, when it was denied.  The veteran appealed the denial of 
his claim to the Court of Appeals for Veterans Claims 
(Court).  In May 2008, the Court vacated the Board's May 2006 
decision and remanded the appeal to the Board for further 
action.

The veteran has also raised the claim for entitlement to 
service connection for a disability manifested by numbness of 
the arms and hands.  This issue has not been adjudicated and 
is referred to the RO for the appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2009, the veteran's representative submitted 
aditional evidence to the Board.  This evidence consists of 
VA clinical records, a statement from the veteran, and a 
portion of an Air Force technical manual providing the size 
specifications of a general purpose tent.  This evidence is 
potentially pertinent to the claim.  The representative 
specifically stated that the veteran was not waiving review 
by the agency of original jurisdiction (AOJ) and wanted the 
appeal remanded to the AOJ.  38 C.F.R. § 20.1304(c) (2008).  

In its decision, the Court noted the veteran's argument that 
a VA examiner had considered the X-rays of another person in 
providing a negative opinion as to whether a current neck 
disability was related to an injury during ACDUTRA.  The 
Court also raised questions as to whether the veteran had 
been promised a new medical opinion or examination, and 
whether such an opinion or examination was warranted.  Given 
this background, a new examination with an opinion is 
warranted.  38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a new 
VA examination in order to obtain an 
opinion as to the relationship between any 
current neck disability and an injury 
during service.  The examiner should 
review the claims folder and note such 
review in the examination report or in an 
addendum.  Any indicated studies or tests 
should be undertaken.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or more) that any 
current neck disability is result of an 
injury during active service or INACDUTRA 
(service treatment records document that 
while on INACDUTRA in December 1973, the 
veteran was hit in the head by a pole and 
knocked unconscious).  

The examiner should provide a rationale 
for this opinion.  The examiner is advised 
that the veteran is competent to report 
injuries and symptoms and that the Court 
requires that these reports be considered 
in formulating medical opinions.

2.  If the claim remains denied, the AOJ 
should issue another SSOC that considers 
all evidence received sinc the last SSOC, 
before returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




